Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 13, 19 and 20 are objected to because of the following informalities:  
	As to Claim 13: The applicants are advised to correct the spelling of “power” in claim 13 with “powder” consistent with page 11, line 9, of the present specification. 
	As to Claim 19: The applicants are advised to replace the claimed “a method” with the new phrase “the method” (Emphasis added).  
	As to Claim 20: The applicants are advised to replace the claimed “an automobile shell plate” with the new phrase “the automobile shell plate” (Emphasis added). 
Appropriate corrections are required.

Specification-Objection
3.	The disclosure is objected to because of the following informalities: 
	At Page 5, line 14, of the present specification, the applicants are advised to correct the spelling of “power” to “powder”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
4.	Claims 1, 4, 6-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,068,075 (hereinafter referred to as “the patent”) in view of Sumner et al. (US 2008/0090954).
	The claims of the patent and the present application are directed to a thermosetting resin composite comprising an unsaturated polyester resin (thermosetting resin) and a filler.  The claims of the patent also recite that the filler is selected from aluminum hydroxide (inorganic filler) and the unsaturated polyester resin has a degree of unsaturation of about 50% (encompassed by the presently claimed degree of unsaturation of about 47-50%) (Compare present claims 6 and 10 with claims 1 and 3 of the patent). 
	However, the patent does not specifically mention the addition of a low profile additive (LPA) as required by the claims of the present application.  They also do not mention the addition of LPA comprising epoxy and one or more selected from polyvinyl acetate and polyurethane as required by claim 7 of the present application.  Moreover, they do not specify their unsaturated polyester resin as including a polymer of a glycol (i.e., propylene glycol or neopentyl glycol) and an acid as required by present claim 4.
	Nevertheless, Sumner et al. disclose the use of a thermosetting low profile additive comprising epoxy, polyvinyl acetate, polyurethanes, and combinations thereof, together with an unsaturated polyester resin prepared from a dicarboxylic acid with a polyol, e.g., propylene glycol and neopentyl glycol, for the purposes of providing SMC composite formulation with minimal shrinkage and good profile properties while also providing for good mechanical properties (Paragraphs [0005]-[0010] and [0012]-[0015]). 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1-2, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2002/0042468).
	As to Claims 1-2, 10 and 14: Choi et al. exemplify a thermosetting resin composite composition, comprising, among other things, an unsaturated polyester resin (which according to page 4, line 21, of the present specification corresponds to the claimed thermosetting resin), a polyvinyl ester low profile agent (low profile additive or LPA), an inorganic filler (i.e., calcium carbonate), and glass fiber (which according to claim 14 corresponds to the claimed fiber reinforcement) (Paragraphs [0002], [0010], and [0027], and [0031], and see Example 1 of Table 1).  
	In light of the above, the cited claims are rendered anticipated by Choi et al.  

s 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumner et al. (US 2008/0090954).
	As to Claims 1 and 10: Sumner et al. exemplify low shrinkage molded composite formulations comprising an unsaturated polyester resin (which according to page 4, line 21, of the present specification corresponds to the claimed thermosetting resin), a thermosetting low-profile additive (LPA), and CaCO3 filler (corresponding to the claimed inorganic filler) (Paragraphs [0001], [0009] and see Example 1). 
	In light of the above, the cited claims are rendered anticipated by Sumner et al.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468).
The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.  However, they do not specifically mention the claimed particular amounts of the thermosetting resin, low-profile additive, inorganic filler, thickening agent, and fibrous reinforcement.
	Nevertheless, Choi et al. do disclose employing 5-35% by weight of an unsaturated polyester resin (thermosetting resin), 1-20% by weight of low profile agent (low profile additive), 30-60% by weight of filler (e.g., calcium carbonate inorganic filler), 0.05-10% by weight of thickening agent, and 20-35% of glass fiber reinforcement agent (fibrous reinforcement) in the thermosetting resin composite composition (Paragraph [0010]), which overlap with those presently claimed, i.e., 22-28 wt. % of thermosetting resin, 10-15 wt. % of low-profile additive, 30-35% by weight of inorganic filler, 0.7-1.5 wt. % of thickening agent, and 28-37 wt. % of the fibrous reinforcement.  Choi et al. also disclose that these ingredients used in these particular amounts provide desired mechanical and physical properties to the thermosetting resin composite composition for automobiles (Paragraphs [0008], [0016]-[0020] and [0023]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed amounts of thermosetting resin, low-profile additive, inorganic filler, thickening agent, and fibrous reinforcement in the thermosetting resin composite composition, with a reasonable expectation of successfully obtaining advantageous mechanical and physical properties for preparing automobiles as suggested by Choi et al.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468) in view of Park et al. (US 9,068,075).
	The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.  Choi et al. do not specify their unsaturated polyester resin having a particular degree of unsaturation as required by claim 6.
	However, Park et al. disclose the use of unsaturated polyester resin having a degree of unsaturation of approximately 50% (i.e., encompassed by the claimed degree of unsaturation of about 47 to 50%) in a thermosetting resin composite for molding purposes (Col. 2, lines 44-50).  Park et al. also disclose that this unsaturated polyester resin imparts excellent mechanical strengths such as thermal impact resistance and vibration resistance, and excellent properties such as chemical resistance and weather resistance (Col. 4, lines 46-65). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the unsaturated polyester resin having the claimed degree of unsaturation taught by Park et al. in the thermosetting resin composite composition discussed in Choi et al., with a reasonable expectation of successfully obtaining excellent mechanical strengths such as thermal impact resistance and vibration resistance, and excellent properties such as chemical resistance and weather resistance, for molding purposes.

9.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468) in view of Sumner et al. (US 2008/0090954).
	The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.   They do not mention the addition of LPA comprising epoxy and one or more selected 
	However, Sumner et al. disclose the use of a thermosetting low profile additive comprising epoxy, polyvinyl acetate, polyurethanes, and combinations thereof, together with an unsaturated polyester resin prepared from a dicarboxylic acid with a polyol, e.g., propylene glycol and neopentyl glycol, for the purposes of providing SMC composite formulation with minimal shrinkage and good profile properties while also providing for good mechanical properties (Paragraphs [0005]-[0010] and [0012]-[0015]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the low profile additive (LPA) comprising epoxy, polyvinyl acetate, polyurethanes, and combinations thereof, and unsaturated polyester resin prepared from a dicarboxylic acid with a propylene glycol or neopentyl glycol, taught by Sumner et al. to the thermosetting resin composite of the patent, with a reasonable expectation of successfully obtaining minimal shrinkage and good profile properties while also providing for good mechanical properties.

10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468) in view of Raviola et al. (US 2005/0143533).
	The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.  They also do not specify their unsaturated polyester resin as including a polymer of a glycol (i.e., propylene glycol and neopentyl glycol) and an acid in the claimed weight ratio as required by present claims 4 and 5.
. 

11.	Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468) in view of DU et al. (US 2016/0229990).
	The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.  They do not specifically mention that their inorganic filler is surface treated with a silane compound, including amino silane, as required by claims 8-9, and having a compressive strength as recited in claim 11.  They also do not specifically mention the addition of a dispersant additive as required by claim 12.
	However, DU et al. disclose the use of an inorganic filler, including calcium carbonate, surface treated with a silane coupling agent, including amino silanes, and a wetting dispersant in a thermosetting resin based composition to provide the same with desired properties (Paragraphs [0004], [0018]-[0019], and [0025]).  According to page 9, line 20-page 10, line 10, of the present 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use amino-silane treated inorganic filler having the claimed compressive strength and wetting dispersant taught by DU et al. in the thermosetting resin composite composition of Choi et al., with a reasonable expectation of successfully providing the same with advantageous properties. 

12.	 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468) in view of Guzauskas (US 2003/00134925). 
	The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.  They do not specifically mention the addition of a thickening agent comprising a magnesium oxide in the form of a powder as required by claim 13.
	However, Guzauskas discloses the use of a thickener comprising magnesium oxide powder to provide desired thickness, viscosity, and surface smoothness of molded SMC panels, and several mechanical properties of SMC parts (Paragraphs [0059]-[0060] and [0128]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the thickener comprising magnesium oxide powder taught by Guzauskas in the thermosetting resin composite composition of Choi et al., with a reasonable expectation of successfully imparting desired thickness, viscosity, and surface smoothness of molded SMC panels, and several mechanical properties of SMC parts.

13.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2002/0042468) in view of Takano et al. (US 2008/0187718). 
The disclosure with respect to Choi et al. in paragraph 5 is incorporated here by reference.   They do not specifically mention using their thermosetting resin composite composition for manufacturing automobile shell plate, much less its particular properties, as required by claims 15-20.
	However, Takano et al. disclose it is known to forming sheets through pressing a thermosetting resin composite composition through compression molding to prepare automobile shell plates having desired mechanical properties for vehicles (Paragraphs [0002], [0026], [0034], and [0042]).  Thus, it would have been obvious to one of ordinary skill in the art to form sheets through pressing the thermosetting resin composite of Choi et al. via compression molding, as suggested by Takano et al., with a reasonable expectation of successfully obtaining automobile shell plates having desired mechanical properties for vehicles.
	Additionally, the claimed specific gravity, tensile strength, flexural strength, tensile modulus, flexural modulus, and long-term waviness properties would have naturally followed from the suggestion of Choi et al. and Takano et al. since the collective teachings of Choi et al. and Takano et al. would have suggested the claimed automobile shell plate. See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

s 1, 4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,068,075 (hereinafter referred to as “the patent”) in view of Sumner et al. (US 2008/0090954). 
	As to Claims 1, 4, 6-7, and 10: The patent discloses a thermosetting resin composite comprising an unsaturated polyester resin (thermosetting resin) and a filler (see, for example, claim 1 of the patent).  The patent also discloses that its filler is selected from aluminum hydroxide (inorganic filler) and unsaturated polyester resin has a degree of unsaturation of about 50% (encompassed by the presently claimed degree of unsaturation of about 47-50%) (Compare present claims 6 and 10 with claims 1 and 3 of the patent). 
	However, the patent does not specifically mention the addition of a low profile additive (LPA) as required by the claims of the present application.  They also do not mention the addition of LPA comprising epoxy and one or more selected from polyvinyl acetate and polyurethane as required by claim 7 of the present application.  Moreover, they do not specify their unsaturated polyester resin as including a polymer of a glycol (i.e., propylene glycol or neopentyl glycol) and an acid as required by present claim 4.
	Nevertheless, Sumner et al. disclose the use of a thermosetting low profile additive comprising epoxy, polyvinyl acetate, polyurethanes, and combinations thereof, together with an unsaturated polyester resin prepared from a dicarboxylic acid with a polyol, e.g., propylene glycol and neopentyl glycol, for the purposes of providing SMC composite formulation with minimal shrinkage and good profile properties while also providing for good mechanical properties (Paragraphs [0005]-[0010] and [0012]-[0015]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the low profile additive (LPA) comprising epoxy, polyvinyl acetate, polyurethanes, and .

15.	Claims 2, 4, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (US 2008/0090954).
	The disclosure with respect to Sumner et al. in paragraph 6 is incorporated here by reference.  They do not mention the claimed fibrous reinforcement (comprising glass fiber) and thickening agent with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. They also do not mention using low-profile additive comprising epoxy, polyvinyl acetate and polyurethane and unsaturated polyester resin comprising acid and propylene glycol or neopentyl glycol with sufficient specificity to constitute anticipation with the meaning of 35 USC 102. 
	However, Sumner et al. disclose the use of a thermosetting low profile additive including, inter alia, those comprising epoxy, polyvinyl acetate, polyurethanes, and combinations thereof, together with an unsaturated polyester resin including, among other things, those prepared from a dicarboxylic acid with a polyol, e.g., propylene glycol and neopentyl glycol, for the purposes of providing SMC composite formulation with minimal shrinkage and good profile properties while also providing for good mechanical properties (Paragraphs [0005]-[0010] and [0012]-[0015]).  Sumner et al. also disclose employing any optional additives, including, among other things, reinforcement material such as glass fiber, and viscosity modifier, e.g.,. magnesium oxide, 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed fibrous reinforcement (comprising glass fiber), thickening agent, low-profile additive comprising epoxy, polyvinyl acetate and polyurethane, and unsaturated polyester resin comprising acid and propylene glycol or neopentyl glycol as the additives, low profile additive, and unsaturated polyester resin in the composite, with a reasonable expectation of successfully of successfully obtaining desired properties as suggested by Sumner et al. 

Correspondence
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HANNAH J PAK/Primary Examiner, Art Unit 1764